Citation Nr: 1048183	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
a shell fragment wound of the right knee with total knee 
replacement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1944 to November 
1946.  He is the recipient of a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  This issue was previously before the Board in November 
2008, at which point the case was remanded for further 
development.  Unfortunately, the case must again be remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim.  While he was provided adequate notice and 
afforded a VA examination as directed in the prior remand, it 
appears that pertinent treatment records remain outstanding.  
Specifically, the last VA treatment records in the claims file 
are dated in January 2005, and it appears that the Veteran 
continued to receive treatment after that time.  VA records are 
considered to be in the constructive possession of VA 
adjudicators, regardless of whether they are physically in the 
claims file, and a remand is necessary if such records may have 
an impact on a claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

Therefore, the case must be remanded to obtain any outstanding VA 
treatment records, as well as any other identified records.  In 
this regard, the Veteran referred to treatment for his knees at a 
facility in Temple, Texas, since 2000 in a February 2009 
statement.  As it is unclear if this is in addition to his VA 
treatment, the Veteran should be requested to identify and 
complete an authorization for any non-VA treatment upon remand.  
After all identified, available outstanding treatment records 
have been associated with the claims file, the Veteran should be 
scheduled for a VA examination to determine the current severity 
of his right knee disability.
 
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request the Veteran to identify any 
non-VA providers who have treated him 
during the course of the appeal for his 
right knee disability, to include the 
provider referred to in his February 2009 
statement, and to complete an 
authorization and release for each 
identified non-VA provider.  

2.  After obtaining any necessary 
authorizations, request all pertinent, 
outstanding VA and private treatment 
records, including but not limited to any 
VA treatment records dated from January 
2005 forward.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records.

3.  After all identified, available 
outstanding treatment records have been 
associated with the claims file, schedule 
the Veteran for a VA examination to 
determine the current severity of his right 
knee disability.  The entire claims file 
and a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion testing.  The examiner 
should state whether there are any chronic 
residuals of severe painful motion or 
weakness in the right lower extremity.  The 
examiner should also indicate the extent of 
functional impairment due to any reported 
pain.  Further, the examiner should state 
whether there is likely to be additional 
impairment as a result of pain on use, 
weakened movement, excess fatigability, 
and/or incoordination of the right knee, 
including during flare-ups or with 
repetitive use.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the increased rating claim 
based on all lay and medical evidence of 
record.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

